STONE, C. J.
This case is not distinguishable in principle from Ridgway v. McAlpine, 31 Ala. 458, and Owen v. Campbell, 32 Ala. 521.
Tinder the Code of 1852, § 1372, the widow’s claim of dower was barred, unless proceedings for its allotment were instituted within three years after the death of the husband. By act approved February 8, 1858 — Sess. Acts, 47 — that section was so amended as to read, “All suits or proceedings for dower, token the claim or right of an alienee' of the. husband, or any one claiming under such alienee, are involved in such suit or proceedings, must be commenced within three years after the death of the husband, and not after.” That statute has not been materially changed from that day to this. — Code of 1867, § 1643; Chde of 1876, § 2251; Code of 1886, § 1913. It results that, in all cases of asserted dower right, except those in which the husband aliened the lands in his lifetime, there is no statutory bar to the asserted right. It requires twenty years to raise the presumption that the claim was relinquished, or otherwise barred or cut off. — Barksdale v. Garrett, 64 Ala. 277.
It is not shown in this record that Bagley, through whom defendant claims, aliened the lands in his life-time. The City Court did not err in overruling the demurrer to the bill.
Affirmed.